UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. Zevenbergen Genea Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS ― 96.0% CONSUMER DISCRETIONARY ― 50.8% 2U, Inc. (a) $ Amazon.com, Inc. (a) Eros International Plc (a) HomeAway, Inc. (a) MercadoLibre, Inc. Mobileye N.V. (a) Netflix, Inc. (a) Pandora Media, Inc. (a) 48 Priceline Group, Inc. (a) Tesla Motors, Inc. (a) Vipshop Holdings Limited ― ADR (a) FINANCIAL SERVICES ― 12.4% LendingClub Corporation (a) PayPal Holdings, Inc. (a) Zillow Group, Inc. Class C (a) PRODUCER DURABLES ― 2.7% XPO Logistics, Inc. (a) TECHNOLOGY ― 30.1% Alibaba Group Holding Limited ― ADR (a) Baidu, Inc. ― ADR (a) Criteo S.A. ― ADR (a) Facebook, Inc. (a) Google Inc., Class A (a) LinkedIn Corporation (a) Palo Alto Networks, Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) Tableau Software, Inc. (a) TOTAL COMMON STOCKS (Cost $1,470,948) $ MONEY MARKET FUNDS ― 6.4% First American US Treasury Money Market Fund, Class Z, 0.00% (b) TOTAL MONEY MARKET FUNDS (Cost $94,684) $ TOTAL INVESTMENTS ― 102.4% (Cost $1,565,632) Liabilities in Excess of Other Assets ― (2.4)% ) TOTAL NET ASSETS ― 100.0% $ ADR American Depository Receipt. (a) Non Income Producing. (b) Variable rate security. The rate disclosed is the annualized seven-day effective yield as of September 30, 2015. The cost basis of investments for federal income tax purposes at September 30, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Zevenbergen Growth Fund SCHEDULE OF INVESTMENTS As of September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS ― 98.2% CONSUMER DISCRETIONARY ― 33.4% 60 Amazon.com, Inc. (a) $ 22 Chipotle Mexican Grill, Inc. (a) HomeAway, Inc. (a) lululemon athletica, Inc. (a) 75 MercadoLibre, Inc. Netflix, Inc. (a) Pandora Media, Inc. (a) Starbucks Corporation Tesla Motors, Inc. (a) 10 Priceline Group, Inc. (a) FINANCIAL SERVICES ― 18.5% Charles Schwab Corp. First Republic Bank LendingClub Corporation (a) PayPal Holdings, Inc. (a) PRA Group, Inc. (a) Visa Inc. Zillow Group, Inc. Class C (a) HEALTH CARE ― 20.2% 80 Alexion Pharmaceuticals, Inc. (a) 80 BioMarin Pharmaceutical, Inc. (a) Celgene Corporation (a) Exact Sciences Corporation (a) Gilead Sciences, Inc. 50 Illumina, Inc. (a) 50 McKesson Corporation Medidata Solutions, Inc. (a) 20 Regeneron Pharmaceuticals, Inc. (a) PRODUCER DURABLES ― 4.2% XPO Logistics, Inc. (a) TECHNOLOGY ― 21.9% 40 Baidu, Inc. ― ADR (a) Criteo S.A. ― ADR (a) Facebook, Inc. (a) 27 Google, Inc. (a) 80 LinkedIn Corporation (a) 75 Palo Alto Networks, Inc. (a) salesforce.com, Inc. (a) 90 ServiceNow, Inc. (a) Splunk, Inc. (a) TOTAL COMMON STOCKS (Cost $525,736) $ MONEY MARKET FUNDS ― 2.0% First American US Treasury Money Market Fund, Class Z, 0.00% (b) TOTAL MONEY MARKET FUNDS (Cost $10,029) $ TOTAL INVESTMENTS ― 100.2% (Cost $535,765) Liabilities in Excess of Other Assets ― (0.2)% ) TOTAL NET ASSETS ― 100.0% $ ADR American Depository Receipt. (a) Non Income Producing. (b) Variable rate security. The rate disclosed is the annualized seven-day effective yield as of September 30, 2015. The cost basis of investments for federal income tax purposes at September 30, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) Valuation of Investments (Unaudited) The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of September 30, 2015: Zevenbergen Genea Fund Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
